Title: To Thomas Jefferson from John Banister, 18 July 1786
From: Banister, John
To: Jefferson, Thomas



Dear Sir
July 18th. 1786

I wrote you last Month by the Portsmouth, enclosing authentick Papers in explanation of Mr. Mark’s agency for your Friends in paris. I have this Moment applied to Mr. Black on this Subject and I think his explanations will all be made out against an opportunity again occurs of paying my respects to you by letter. I think Mr. Mark means well and will do in the end what is incumbent on him as a Trustee, should any contrary indications turn up, I shall immediately give you notice. I have not heard of Jack for a long time. I wish he may be well in Body, and improving  in Mind. I wish to hear from you when business permits. I am with the most perfect esteem Dr. Sir, your Friend & Servant,

J Banister

